Citation Nr: 1732413	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as due to a chronic qualifying illness related to Persian Gulf War service.

2.  Entitlement to service connection for chronic fatigue, including as due to a chronic qualifying illness related to Persian Gulf War service.

3.  Entitlement to service connection for memory problems, including as due to a chronic qualifying illness related to Persian Gulf War service.

4.  Entitlement to service connection for joint pain to the left shoulder, left and right elbows, and left and right hips, including as due to a chronic qualifying illness related to Persian Gulf War service.

5.  Whether new and material evidence was received to reopen a service connection claim for cardiovascular disease.



REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1980 to December 1995, including service in Southwest Asia from se 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2017, which vacated a September 2015 Board decision and remanded the case for additional development.  The Court also found that the Veteran had provided a timely notice of disagreement as to the issue of whether new and material evidence was received to reopen a service connection claim for cardiovascular disease.  The issues initially arose from an April 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a left hip disability was remanded by the Board for additional development in September 2015 and has not been returned for appellate review.  For administrative purposes, it is included as an issue on appeal on the title page of this decision.

The Court has held that where a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the cardiovascular disease issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The Board also notes that VA records show the Veteran has provided a notice of disagreement from a February 2017 rating decision that denied service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  The matter, however, has not been developed and certified for appellate review.  As such, no additional action is required at this time.

The issues of entitlement to service connection for chronic fatigue, memory problems, and joint pain to the left shoulder, left and right elbows, and left and right hips, and the issue as to whether new and material evidence was received to reopen a service connection claim for cardiovascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates the Veteran's obstructive sleep apnea developed during active service.


CONCLUSION OF LAW

The criteria for service connection obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has sleep apnea as result of active service, including as due to a chronic qualifying illness related to Persian Gulf War service.  In statements in support of his claim he asserted that he had experienced tiredness and fatigue in service unrelated to his service-connected migraine headache disability.  In a May 2007 statement his spouse recalled that beginning around 1983 she had noticed sleep issues including many times when it would sound like he was snoring very heavily and struggling to breathe.  She stated that his sleep issues had continued since 1983.  

The medical evidence of record shows that a diagnosis of obstructive sleep apnea was provided in conjunction with a sleep study performed in June 2005.  A January 2015 VA medical opinion found that the Veteran's obstructive sleep apnea was caused by an upper airway obstruction during sleep and was less likely the result of toxic Gulf War exposure.  

A June 2017 private medical opinion found it was at least as likely as not that the Veteran's obstructive sleep apnea began during military service.  Reference was made to a March 1985 treatment report noting a chief complaint of "tired, run down feeling" on a physical examination, and that his history of presenting illness also found headaches to be an associated symptom along with the feeling of general malaise and fatigue.  The private examiner stated that his interpretation of the physical examination in March 1985 was that he had two separate chief complaints, headaches and generalized fatigue.  It was further noted that headaches can be the early presenting symptom of sleep apnea and that obstructive sleep apnea was the most common sleep-related breathing disorder.  Although the Veteran was not "officially" diagnosed with sleep apnea until 2005, the examiner found there was at least a 50 percent chance that his obstructive sleep apnea started around 1983.  

Based upon the available record, the Board finds the evidence demonstrates the Veteran's obstructive sleep apnea developed during active service.  The June 2017 private medical opinion is shown to have been based upon a substantially accurate review of the evidence of record and to have included adequate rationale for the provided etiology opinion.  There is no existing evidence to the contrary.  As such, service connection for obstructive sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

In its February 2017 memorandum decision the Court, in pertinent part, found additional VA action was required to assist the Veteran in obtaining copies of private treatment records identified at a February 2011 VA examination.  It was also noted that additional discussion was required concerning the Veteran's previous medical training and acquired medical expertise as to the issues on appeal.  The Board notes that service records show he completed basic hospital corps, field medical service, and basic emergency medical tech training.  Therefore, additional development is required for adequate determinations of the issues remaining on appeal.

As noted in the Introduction section above, the Veteran submitted a timely notice of disagreement with respect to April 2009 rating decision that denied reopening his cardiovascular disease claim.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of whether new and material evidence was received to reopen a service connection claim for cardiovascular disease.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

3.  Request that the Veteran provide additional information as to his previous medical training and acquired medical expertise.  He should also be requested to provide information sufficient for VA to assist him in obtaining copies of private treatment records pertinent to the issues on appeal, including any such records identified at his February 2011 VA examination.  A specific request should be made for records from Drs. Dr. Stewart and Wolfel.  Appropriate VA action is required upon receipt of additional information.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


